Lupiano, J. (dissenting).
While the New York Statute of Frauds in express terms declares that agreements within its ambit are void if not in writing (General Obligations Law, §§ 5-701, 5-703), the construction generally placed on the statute is that an oral agreement embraced within the prohibition of the statute is merely unenforceable or voidable, rather than absolutely void (see McKenna v Meehan, 248 NY 206; Matthews v Matthews, 154 NY 288; Wikiosco, Inc. v Proller, 276 App Div 239; Exeter Mfg. Co. v Marras, 254 App Div 496). "Since an oral contract within the statute of frauds is considered unenforceable merely rather than completely void, it follows that the protection or benefit of the statute, which is a defense personal to the party to be charged and his privies, may be effectively waived by the party entitled to its protection or benefit, thereby rendering the contract binding and enforceable against himself’ (56 NY Jur, Statute of Frauds, § 335). Waiver may be effected by, inter alia, failure to plead the defense of the statute or by the defendant’s taking certain affirmative steps in the litigation inconsistent with an intention to rely on the defense or by failure to object to the introduction of evidence of a parol agreement (see 56 NY Jur, Statute of Frauds, § 336). As we are concerned here with the drastic remedy of a motion for summary judgment and as the key to the procedure on such motion is "Issue-finding, rather than issue-determination” (Esteve v Abad, 271 App Div 725, 727; see, also, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395), and as it has been held that summary judgment relief should be denied where a factual issue precluding such relief is fairly arguable (Barrett v Jacobs, 255 NY 520), I perceive merit in the well-delineated dissent of the Presiding Justice. Accordingly, as I view the factual issue of waiver of the Statute of Frauds to be fairly arguable on the record herein, I join Presiding Justice Murphy in concluding that summary judgment relief is not warranted dismissing the complaint on such record. No legal exegesis or litany of legal citations is required to support the self-evident proposition that the Statute of Frauds is a shield against fraud and perjury and is not a weapon to be utilized to accomplish fraud or obtain unjust enrichment. Pretrial disclosure, as set forth in the record, sufficiently lends support to plaintiff’s pleading so as to defeat summary judgment at this point. As I perceive the matter, there is nothing in the law preventing a litigant being sued on an oral agreement as to which that litigant has raised, by way of responsive pleading the bar of the Statute of Frauds, from admitting in good conscience the existence of such contract, whether in the course of pretrial disclosure, at trial, or partly in pretrial disclosure and partly at trial. It appears that enough has been demonstrated by way of pretrial disclosure herein to indicate, at least in part, an admission as to the existence of such contract. This fact generates inquiry into whether, in effect, the Statute of Frauds is being waived, has been waived, or is susceptible of being construed as waived for the accomplishment of truth and justice and the avoidance of unjust enrichment. Further, such issue of waiver having arisen in some fashion, common sense and reason dictate that a plenary trial, where the parties and witnesses testify before a trial court and jury or, if tried without jury, before the court alone, is a more suitable vehicle for vindication of the truth. Summary judgment is decided on papers, on the printed word, which papers cannot be cross-examined and *756exposed to human wisdom and experience such as it is, as can the parties and witnesses who testify at a trial.